       Case 1:20-cv-01719-NONE-SAB Document 25 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11    GARY GAGLIOLO,                                      Case No. 1:20-cv-01719-NONE-SAB

12                           Plaintiff,                   ORDER DENYING JOINT STIPULATION TO
                                                          CONTINUE THE HEARING DATE ON
13    vs.                                                 DEFENDANTS’ MOTION TO DISMISS (FRCP
                                                          12(b)(6) AND MOTION TO STRIKE (FRCP
14    KAWEAH MANOR INC., et al.,                          12(f)) AND CONTINUING THE BRIEFING
                                                          SCHEDULE AND MANDATORY
15                           Defendants.                  SCHEDULING CONFERENCE

16                                                        (ECF No. 24)

17

18          On January 21, 2021, Gary Gagliolo (“Plaintiff”) filed a motion to remand this removal action
19   to the state court. (ECF No. 14.) A hearing was set in the motion, but on January 25, 2021, an order
20   issued informing the parties that no hearing would be calendared and the matter was to be decided on
21   the papers. (ECF No. 15.) On February 1, 2021, Kaweah Manor, Inc. and Spruce Holdings, LLC
22   (“Defendants”) filed a motion to dismiss and motion to strike that was set for a hearing before the
23   magistrate judge. (ECF No. 17.) On February 2, 2021, an order was filed informing the parties that
24   the matter would be decided by the district judge on the papers and without a hearing. (ECF No. 20.)
25   Defendant filed an opposition to the motion to remand on February 9, 2021. (ECF No. 21.) On
26   February 17, 2021, the parties filed a stipulation to continue the hearing date on the motion to dismiss
27   and motion to strike. (ECF No. 24.)
28
       Case 1:20-cv-01719-NONE-SAB Document 25 Filed 02/17/21 Page 2 of 2


 1            Although the parties seek to continue the hearing on the motion to dismiss, as advised in the

 2   February 2, 2021 order, no hearing is currently set. Accordingly, the request to continue the hearing is

 3   denied. However, to the extent that the parties seek to continue the briefing of the motion due to the

 4   technical issues raised in the stipulation, the Court shall amend the briefing schedule.

 5            Based on the foregoing, IT IS HEREBY ORDERED that:

 6            1.      The joint request to continue the hearing on the motion to dismiss and motion to strike

 7                    is DENIED;

 8            2.      Any opposition to the motion to dismiss and motion to strike shall be filed on or before

 9                    March 24, 2021;

10            3.      Any reply to the motion to dismiss and motion to strike shall be filed on or before

11                    March 31, 2021;

12            4.      The mandatory scheduling conference set for June 24, 2021 is CONTINUED to

13                    October 19, 2021, at 10:30 a.m. in Courtroom 9; and

14            5.      The parties shall file a joint scheduling report seven (7) days prior to the scheduling

15                    conference.

16

17   IT IS SO ORDERED.

18   Dated:        February 17, 2021
19                                                      UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28



                                                          -2-
